DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
It appears that a new and substitute specification is required that provides the text in a double-spaced format.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In as much as the Applicants’ independent claim 1 is directed to a “filtering apparatus” (rather than a method), then in claim 31 line 2, the phrase “according to” should be replaced w/ the phrase “that utilizes the filtering apparatus of” (for the purposes of appropriate antecedent basis).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Pat. 1,915,987.
The figure 1 and the description of this figure 1 w/in the text of this U. S. Pat. 1,915,987 describes an apparatus for removing dust and/or oil mist out of a gas (please also note pg. 1 lns. 7-15) by providing a reactor (10) that is equipped w/ a permeable wall container (29, 30 and 32) and also a permeable filter device (18): i. e. the “tubular gas-permeable screen” mentioned on pg. 1 ln. 22.  The reactor (10) is equipped w/ an outer cover (14) at the top of the reactor (10) that is also arranged axially w/ respect to the longitudinal axis of the reactor (10).  Within the interior of this “tubular gas-permeable screen” (18), there is also provided a “central evacuation column” for the passage and ultimate discharge of the purified gas.  A lower tank (29) is provided at the bottom of this reactor (10) that also contains a moisturizing fluid (i. e. oil?: please also note pg. 1 lns. 7-9).  A lower plate (21) is provided at the bottom of this “tubular gas-permeable screen” (18) that is also located between the outer cover (14) and the lower tank (29).  The space between the “lower tank” (29) and this “tubular gas-permeable screen” (18) may be considered to define the Applicants’ claimed “pre-chamber”.  It appears that the contaminated gas (42) is initially passed through the pool of liquid present at the bottom of this “lower tank” (29); a mixture of gas and liquid appears to be discharged out of this “lower tank” (29) via outlets (34) located near the top of this “lower tank” (29); this mixture of gas and liquid impinges the outer surface of this “tubular gas-permeable screen” (18), which allows passage of the gas through this screen into the interior of this “tubular gas-permeable screen” (18), and the purified gas exits from the interior of this “tubular gas-permeable screen” (18) via an outlet (16): please also note the description of the operation provided in at least pg. 1 lns. 20-31.  Thus, the discussed portions of this U. S. Pat. 1,915,987 reasonably seem to meet the limitations described in at least the Applicants’ claims 1, 2, 5, 21 and 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 1, 2, 5, 9, 10, and 13-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Pat. 1,915,987.
Claims 1, 2, 5, 21 and 22 are rejected as being obvious from the teachings provided in this U. S. Pat. 1,915,987 for the reasons set forth in the previous rejection: please note that anticipation is generally considered to be the epitome of prima facie obviousness.
The difference between the Applicants’ claims and this U. S. Pat. 1,915,987 is that the Applicants’ claims 9, 10, 13-20 and 23-29 recite certain structural parameters of the apparatus used to conduct the process (such as relative pore sizes, relative diameters, relative areas, etc.), and such explicit recitations of these structural parameters do not appear to be present w/in this U. S. Pat. 1,915,987, however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is “reasonably expected” that the ordinary engineer would inevitably construct the apparatus described in this U. S. Pat. 1,915,987 w/ at least an obvious variation of such claimed relative dimensions and sizes of the components so as to efficiently purify the gas being treated, and such “reasonable expectations” are evidence of prima facie obviousness.

Allowable Subject Matter
The Applicants’ dependent claims 3, 4, 6-8 and 30 have been allowed over the teachings provided in this U. S. Pat. 1,915,987 because the limitations described in these claims 3, 4, 6-8 and 30 are not taught or suggested in this U. S. Pat. 1,915,987.
The Applicants’ independent claim 31 and the claims that are directly or indirectly dependent thereon (i. e. the Applicants’ dependent claims 32 and 33) have been allowed over the teachings provided in this U. S. Pat. 1,915,987 because this U. S. Pat. 1,915,987 does not teach or suggest that steam is generated in the lower tank (as called for in at least the Applicants’ independent claim 31).  In contrast, pg. 1 lns. 7-9 w/in this U. S. Pat. 1,915,987 seems to allude to the use of “oil” as the liquid being present at the bottom of this tank (29).  Therefore, there is no reasonable expectation that steam would be generated in the invention described in this U. S. Pat. 1,915,987.




References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
US 2020/0324239 A1; U. S. Pat. 6,521,027 B1; U. S. Pat. 4,084,947; U. S. Pat. 3,550,356; BE 1 011 704 A3 and also WO 2004 016 988 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736